Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-8 are objected to because of the following informalities. Appropriate correction is required.
Claim 1. The limitation “in the order” lacks antecedent basis.

Claims 2-8. These claims are objected to for being dependent upon objected claims.

Claim Rejections - 35 U.S.C. §§ 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. § 102(a)(1) as being anticipated by, or in the alternative rejected under 35 U.S.C. § 103(a) as obvious over Minami et al., U.S. Patent App. Pub. No. 2017/0159203 A1 [hereinafter Minami] as evidenced by Choi, U.S. Patent App. No. 2016/0099229 A1.
The body of the claim is generally written with parentheses following the limitations indicating the prior art's teachings and/or examiner notes.

Claim 1. A leak check apparatus for a substrate holder to be used in plating of a substrate (leak check apparatus for a substrate holder and plating; Minami title, abstract, figs. 6-8), comprising:
a vacuum line (suction line 114; Minami [0077]-[0081], figs. 6-7) communicating with an internal space (internal space R; id.) formed by a seal (sealing member 66; id.) of the substrate holder (substrate holder 18; id., see also Minami figs. 2-5);
a first on-off valve coupled to the vacuum line (on-off valve 124a; Minami [0077]-[0081], figs. 6-7);
a second on-off valve coupled to the vacuum line (main on-off valve 118; id.);
a pressure measuring device configured to measure a pressure in the internal space (pressure sensor 116; id.);
a master container communicating with the vacuum line (master container 120; id.); and
a differential-pressure measuring device configured to measure a pressure difference between a pressure in the internal space and a pressure in the master container (differential pressure sensor 126; id.), 
the pressure measuring device is coupled to a part of the vacuum line extending between a substrate-holder-side end of the vacuum line and the second on-off valve (pressure measuring device indirectly coupled to the vacuum line between substrate-holder-side end and main on-off valve 118; id., see also Choi [0034] (describing how components may be indirectly coupled through another component)), 
the master container is coupled to a part of the vacuum line extending between the first on-off valve and the second on-off valve (master container 120 is coupled between the valves; id.), and 
the pressure measuring device, the second on-off valve, and the first on-off valve are arranged in series along the vacuum line in the order of the pressure measuring device, the second on-off valve, and the first on-off valve (series of pressure sensor 116, main on-off valve 118, and on-off valve 124a; Minami figs. 6-7).

Claim 1 is rejected under 35 U.S.C. § 103(a) as obvious over Minami.
Claim 1. This is an alternative interpretation of the claim 1 rejection which has the following differences but is otherwise the same:
…
a first on-off valve coupled to the vacuum line (main on-off valve 118; Minami [0077]-[0081], figs. 6-7);
a second on-off valve coupled to the vacuum line (on-off valve 124a; id.);
…
the master container is coupled to a part of the vacuum line extending between the first on-off valve and the second on-off valve (master container 120 is coupled between the valves; id.). 
This serves as an alternative interpretation of “on the pressure measuring device is coupled to a part of the vacuum line extending between a substrate-holder-side end of the vacuum line and the second on-off valve, … the pressure measuring device, the second on-off valve, and the first on-off valve are arranged in series along the vacuum line in the order of the pressure measuring device, the second on-off valve, and the first on-off valve.”
Minami teaches that pressure sensor 116 measures the pressure in the suction line 114 and internal space R. Minami [0062], [0078]. A person having ordinary skill in the art would have recognized each segment on the vacuum line between the substrate holder and vacuum source 112 including between the substrate holder and on-off valve 124a and the segment between valves 124a and 118 would have accomplished this task.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s apparatus by placing the pressure sensor between the substrate holder and the on-off valve [124a] out of the finite number of possibilities to yield the predictable result of having a suitable placement to measure the pressure of the suction line and internal space.

Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Minami as applied to claim 1 above, and further in view of Small, U.S. Patent App. Pub. No. 2004/0217006 A1. 
Claim 2. The following references teach the claim.
I. Minami
The leak check apparatus according to claim 1, … to detect that a pressure in the internal space reaches a first pressure threshold value within a predetermined first inspection time, while producing a vacuum pressure in the internal space by opening the first on-off valve and the second on-off valve (first leakage test where main on-off valve 118 and on-off valve 124a are opened to evacuate the internal space R and “it is determined whether or not the pressure in the internal space R has reached a predetermined vacuum pressure”). Minami [0078], figs. 6-8.
II. Controller - Small
Minami is silent on further comprising an operation controller configured to control operations of the first on-off valve and the second on-off valve, wherein the operation controller is configured.
But Minami’s valves must be opened and closed somehow. Thus a person having ordinary skill in the art would have looked to the prior art for guidance.
Small teaches an apparatus comprising a vacuum controller 16 which automatically opens and closes on-off valves V1, V2, and V3. Small [0060], fig. 1. A person having ordinary skill in the art would have known how to connect a pressure sensor to a valve controller and realized this would have made opening and closing the valves efficient.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s apparatus with Small’s apparatus comprising a controller connected to the valves, programmed the controller to do the prior art’s algorithm/instructions, and connected the pressure sensor to the controller in order to automate and/or make efficient opening and closing valves.

Claims 4 & 6 are rejected under 35 U.S.C. § 103 as being unpatentable over Minami in view of Small as applied to claim 2 above, and further in view of Keigler et al., U.S. Patent App. Pub. No. 2005/0089645 A1 [hereinafter Keigler].
Claim 4. The following references teach the claim.
I. Small
The leak check apparatus according to claim 2, wherein the operation controller is configured to close the first on-off valve to close the internal space in which the vacuum pressure has been produced (rejected for similar reasons stated in the claim 2 rejection). 
II. Second Leak Check - Keigler
Minami is silent on detect that the pressure in the closed internal space does not exceed a second pressure threshold value within a predetermined second inspection time.
However, Keigler further teaches a leak check method comprising testing the seal of ring 42’, sealing groove 94, and inner sealing surface 102 by applying a vacuum, cutting closing off the vacuum, and measuring the leak-up rate over a defined time period. Keigler [0062]-[0063], [0071], figs. 5-6.
Furthermore, Minami does teach that a third-stage leakage test may optionally be done on top of the two previous tests. Minami [0092]-[0100], fig. 7. A person having ordinary skill in the art would have recognized that since Minami already forms a vacuum in the simple leak check it would have been logical to have done Keigler’s leak check to take advantage of the vacuum already created. Furthermore, a person having ordinary skill in the art would have recognized that adding another leak check would further ensure that there is no leak.
A person having ordinary skill in the art would have further recognized that closing either of Minami’s valves 118 or 124a would cut off the vacuum. See Minami figs. 6-7.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s leak check with Keigler’s leak check method to further ensure there is no leak. It further would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s leak check by closing off either one of Minami’s on-off valves 118 or 124a out of the finite number of possibilities to yield the predictable result of cutting off the vacuum for Keigler’s leak check.

Claim 6. The leak check apparatus according to claim 4, wherein the operation controller is configured to close the second on-off valve to shut off a communication between the internal space and the master container (rejected for similar reasons stated in the claim 2 rejection), and 
detect that an amount of increase in a pressure difference between the pressure in the closed internal space and the vacuum pressure in the master container within a predetermined third inspection time is kept equal to or below a pressure difference threshold value (build-up test performed by measuring the pressure difference between internal space R and master container 120 with a differential pressure sensor 126, thereby detecting the pressure difference compared to a pre-determined value during a certain period of time; Minami [0081]-[0083], figs. 6, 8).

Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Minami in view of Small as applied to claim 2 above, and further in view of Waring et al., U.S. Patent App. Pub. No. 2003/0122292 A1 [hereinafter Waring].
Claims 5 & 7 are rejected under 35 U.S.C. § 103 as being unpatentable over Minami in view of Small & Keigler as applied to claims 4 & 6 above, and further in view of Waring.
Claims 3, 5, & 7. Minami is silent on (claim 3) the leak check apparatus according to claim 2, wherein the operation controller is configured to generate an alarm signal when the pressure in the internal space does not reach the first pressure threshold value within the predetermined first inspection time, (claim 5) the leak check apparatus according to claim 4, wherein the operation controller is configured to generate an alarm signal when the pressure in the closed internal space exceeds the second pressure threshold value within the predetermined second inspection time, and (claim 7) the leak check apparatus according to claim 6, wherein the operation controller is configured to generate an alarm signal when the amount of increase in the pressure difference within the predetermined third inspection time exceeds the pressure difference threshold value.
However, Waring teaches using an “alarm to make operators aware of a” leak. Waring [0026].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s apparatus with Waring’s alarm to make operators aware of a leak.

Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Minami in view of Lou et al., Electroplating, Encyclopedia of Chem. Proc. (2006) [hereinafter Lou].
Claim 8. A plating apparatus comprising:
a plating tank configured to hold a plating solution therein (plating cell 38 which would have a tank with plating bath 34; Minami [0044], fig. 1);
…
a substrate holder configured to detachably hold a substrate and immerse the substrate in the plating solution in the plating tank (substrate holder 18; Minami [0043]-[0049], figs. 2-4); 
… and
a leak check apparatus including: (i) a vacuum line communicating with an internal space formed by a seal of the substrate holder;
(ii) a first on-off valve coupled to the vacuum line;
(iii) a second on-off valve coupled to the vacuum line;
(iv) a pressure measuring device configured to measure a pressure in the internal space;
(v) a master container communicating with the vacuum line; and
(vi) a differential-pressure measuring device configured to measure a pressure difference between a pressure in the internal space and a pressure in the master container, wherein the pressure measuring device is coupled to a part of the vacuum line extending between a substrate-holder-side end of the vacuum line and the second on-off valve, the master container is coupled to a part of the vacuum line extending between the first on-off valve and the second on-off valve, and the pressure measuring device, the second on-off valve, and the first on-off valve are arranged in series along the vacuum line in an order of the pressure measuring device, the second on-off valve, and the first on-off valve (rejected for similar reasons in the claim 1 rejections).
II. Plating Components - Lou
Minami is silent on an anode arranged in the plating tank; a plating power source configured to apply a voltage between the anode and the substrate held by the substrate holder.
But Minami must electroplate substrates somehow. Thus a person having ordinary skill in the art would have looked to the prior art for guidance.
Lou teaches an apparatus comprising a tank, anode, and power supply which applies a voltage. Lou pp. 2, 6, fig. 1. Lou teaches this would electroplate a desired substrate. Lou pp. 1-2, fig. 1.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s apparatus with Lou’s apparatus comprising a tank, anode, and power supply to yield the predictable result of having the components needed to electroplate a substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hosung Chung whose telephone number is (571) 270-7578. The examiner can normally be reached Monday-Friday, 9 AM - 6 PM CT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
 
/HO-SUNG CHUNG/Examiner, Art Unit 1794